               Case 3:21-cv-05227-BHS Document 15 Filed 09/07/21 Page 1 of 9




 1                                                                                   Judge Benjamin H. Settle
 2

 3

 4

 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9                               WESTERN DISTRICT OF WASHINGTON
                                           AT TACOMA
10

11   HANNA J. McANDIE,

12                                         Plaintiff(s),   NO. 3:21-cv-05227
              v.
13
   SEQUIM SCHOOL DISTRICT, ROBERT                          STIPULATED PROTECTIVE ORDER
14 CLARK, and his marital community,

15
                                        Defendant(s).
16

17       1. PURPOSES AND LIMITATIONS

18           Discovery in this action is likely to involve production of confidential, proprietary, or

19   private information for which special protection may be warranted. Accordingly, the parties hereby

20   stipulate to and petition the court to enter the following Stipulated Protective Order. The parties

21   acknowledge that this agreement is consistent with FRCR 26(c). It does not confer blanket

22   protection on all disclosures or responses to discovery; the protection it affords from public

23
     disclosure and use extends only to the limited information or items that are entitled to confidential

     treatment under the applicable legal principles, and it does not presumptively entitle parties to file
24
     confidential information under seal.
25


     STIPULATED PROTECTIVE ORDER - 1                         PREG O'DONNELL & GILLETT PLLC
     05769-1402-A 21-5227 McAndie Stipulated Protective                    901 FIFTH AVE., SUITE 3400
     Order.docx                                                       SEATTLE, WASHINGTON 98164-2026
     NO. 3:21-cv-05227                                        TELEPHONE: (206) 287-1775 • FACSIMILE: (206) 287-9113
               Case 3:21-cv-05227-BHS Document 15 Filed 09/07/21 Page 2 of 9




 1        2. “CONFIDENTIAL” MATERIAL

 2           “Confidential” material shall include the following documents and tangible things

 3   produced or otherwise exchanged:

 4           2.1 The records, names, and personal information of individuals from education records

 5               subject to the Family Educational Rights and Privacy Act (“FERPA”);

 6           2.2 The records, names, and personal information of individuals from education records

 7               subject to the Individuals with Disabilities Education Act (“IDEA”);

 8           2.3 The records, names, and personal information of employees of the Sequim School

 9               District subject to RCW 42.56.230(3), RCW 42.56.250(4); RCW 42.56.050; RCW

10               42.56.230 (7)(a);

11           2.4 Applications for public employment of employees of the Sequim School District under

12
                 RCW 42.56.250(2);

13
             2.5 Employee performance evaluations of employees of the Sequim School District under

                 RCW 42.56.230(3);
14
             2.6 Medical, psychiatric, and independent medical examination evaluations records.
15
     3.      SCOPE
16
             The protections conferred by this agreement cover not only confidential material (as
17
     defined above), but also (1) any information copied or extracted from confidential material; (2) all
18
     copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,
19
     conversations, or presentations by parties or their counsel that might reveal confidential material.
20
             However, the protections conferred by this agreement do not cover information that is in
21
     the public domain or becomes part of the public domain through trial or otherwise.
22
             The parties understand and agree that Defendant Sequim School District will take a
23
     reasonable opportunity to notify the parent or eligible student subject to this order in advance of
24

25


     STIPULATED PROTECTIVE ORDER - 2                        PREG O'DONNELL & GILLETT PLLC
     05769-1402-A 21-5227 McAndie Stipulated Protective                   901 FIFTH AVE., SUITE 3400
     Order.docx                                                      SEATTLE, WASHINGTON 98164-2026
     NO. 3:21-cv-05227                                       TELEPHONE: (206) 287-1775 • FACSIMILE: (206) 287-9113
               Case 3:21-cv-05227-BHS Document 15 Filed 09/07/21 Page 3 of 9




 1   production of any confidential FERPA information identified above and that such parent or eligible

 2   student may be entitled to seek protective action.

 3           The parties further understand and agree that this order in itself does not determine what is

 4   relevant or subject to discovery under FRCR 26.

 5           The parties further understand and agree to advise any and all experts of the existence of

 6   this order.

 7   4.      ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

 8           4.1     Basic Principles. A receiving party may use confidential material that is disclosed

 9   or produced by another party or by a non-party in connection with this case only for prosecuting,

10   defending, or attempting to settle this litigation. Confidential material may be disclosed only to the

11   categories of persons and under the conditions described in this agreement. Confidential material

12
     must be stored and maintained by a receiving party at a location and in a secure manner that ensures

13
     that access is limited to the persons authorized under this agreement.

             4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
14
     by the court or permitted in writing by the designating party, a receiving party may disclose any
15
     confidential material only to:
16
                     (a)     the receiving party’s counsel of record in this action, as well as employees
17
     of counsel to whom it is reasonably necessary to disclose the information for this litigation;
18
                     (b)     the officers, directors, and employees (including in house counsel) of the
19
     receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties
20
     agree that a particular document or material produced is for Attorney’s Eyes Only and is so
21
     designated;
22
                     (c)     experts and consultants to whom disclosure is reasonably necessary for this
23
     litigation;
24
                     (d)     the court, court personnel, and court reporters and their staff;
25


     STIPULATED PROTECTIVE ORDER - 3                         PREG O'DONNELL & GILLETT PLLC
     05769-1402-A 21-5227 McAndie Stipulated Protective                    901 FIFTH AVE., SUITE 3400
     Order.docx                                                       SEATTLE, WASHINGTON 98164-2026
     NO. 3:21-cv-05227                                        TELEPHONE: (206) 287-1775 • FACSIMILE: (206) 287-9113
               Case 3:21-cv-05227-BHS Document 15 Filed 09/07/21 Page 4 of 9




 1                   (e)     copy or imaging services retained by counsel to assist in the duplication of

 2   confidential material, provided that counsel for the party retaining the copy or imaging service

 3   instructs the service not to disclose any confidential material to third parties and to immediately

 4   return all originals and copies of any confidential material;

 5                   (f)     during their depositions, witnesses in the action to whom disclosure is

 6   reasonably necessary, unless otherwise agreed by the designating party or ordered by the court.

 7   Pages of transcribed deposition testimony or exhibits to depositions that reveal confidential

 8   material must be separately bound by the court reporter and may not be disclosed to anyone except

 9   as permitted under this agreement;

10                   (g)     the author or recipient of a document containing the information or a

11   custodian or other person who otherwise possessed or knew the information.

12
             4.3     Filing Confidential Material. Before filing confidential material or discussing or

13
     referencing such material in court filings, the filing party shall confer with the designating party

     to determine whether the designating party will remove the confidential designation, whether the
14
     document can be redacted, or whether a motion to seal or stipulation and proposed order is
15
     warranted. During the meet and confer process, the designating party must identify the basis for
16
     sealing the specific confidential information at issue, and the filing party shall include this basis in
17
     its motion to seal, along with any objection to sealing the information at issue.
18
     5.      DESIGNATING PROTECTED MATERIAL
19
             5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party
20
     or non-party that designates information or items for protection under this agreement must take
21
     care to limit any such designation to specific material that qualifies under the appropriate
22
     standards. The designating party must designate for protection only those parts of material,
23
     documents, items, or oral or written communications that qualify, so that other portions of the
24

25


     STIPULATED PROTECTIVE ORDER - 4                          PREG O'DONNELL & GILLETT PLLC
     05769-1402-A 21-5227 McAndie Stipulated Protective                     901 FIFTH AVE., SUITE 3400
     Order.docx                                                        SEATTLE, WASHINGTON 98164-2026
     NO. 3:21-cv-05227                                         TELEPHONE: (206) 287-1775 • FACSIMILE: (206) 287-9113
               Case 3:21-cv-05227-BHS Document 15 Filed 09/07/21 Page 5 of 9




 1   material, documents, items, or communications for which protection is not warranted are not swept

 2   unjustifiably within the ambit of this agreement.

 3           Mass, indiscriminate, or routinized designations are prohibited.

 4           If it comes to a designating party’s attention that information or items that it designated for

 5   protection do not qualify for protection, the designating party must promptly notify all other parties

 6   that it is withdrawing the mistaken designation.

 7           5.2     Manner and Timing of Designations. Except as otherwise provided in this

 8   agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

 9   ordered, disclosure or discovery material that qualifies for protection under this agreement must

10   be clearly so designated before or when the material is disclosed or produced.

11                   (a)     Information in documentary form: (e.g., paper or electronic documents and

12
     deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),

13
     the designating party must affix the word “CONFIDENTIAL” to each page that contains

     confidential material. If only a portion or portions of the material on a page qualifies for protection,
14
     the producing party also must clearly identify the protected portion(s) (e.g., by making appropriate
15
     markings in the margins).
16
                     (b)     Testimony given in deposition or in other pretrial proceedings: the parties
17
     and any participating non-parties must identify on the record, during the deposition or other pretrial
18
     proceeding, all protected testimony, without prejudice to their right to so designate other testimony
19
     after reviewing the transcript. Any party or non-party may, within fifteen days after receiving the
20
     transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or
21
     exhibits thereto, as confidential. If a party or non-party desires to protect confidential information
22
     at trial, the issue should be addressed during the pre-trial conference.
23
                     (c)     Other tangible items: the producing party must affix in a prominent place
24
     on the exterior of the container or containers in which the information or item is stored the word
25


     STIPULATED PROTECTIVE ORDER - 5                          PREG O'DONNELL & GILLETT PLLC
     05769-1402-A 21-5227 McAndie Stipulated Protective                     901 FIFTH AVE., SUITE 3400
     Order.docx                                                        SEATTLE, WASHINGTON 98164-2026
     NO. 3:21-cv-05227                                         TELEPHONE: (206) 287-1775 • FACSIMILE: (206) 287-9113
               Case 3:21-cv-05227-BHS Document 15 Filed 09/07/21 Page 6 of 9




 1   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

 2   the producing party, to the extent practicable, shall identify the protected portion(s).

 3           5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

 4   designate qualified information or items does not, standing alone, waive the designating party’s

 5   right to secure protection under this agreement for such material. Upon timely correction of a

 6   designation, the receiving party must make reasonable efforts to ensure that the material is treated

 7   in accordance with the provisions of this agreement.

 8   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS

 9           6.1     Timing of Challenges. Any party or non-party may challenge a designation of

10   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

11   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

12
     burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

13
     challenge a confidentiality designation by electing not to mount a challenge promptly after the

     original designation is disclosed.
14
             6.2     Meet and Confer. The parties must make every attempt to resolve any dispute
15
     regarding confidential designations without court involvement. Any motion regarding confidential
16
     designations or for a protective order must include a certification, in the motion or in a declaration
17
     or affidavit, that the movant has engaged in a good faith meet and confer conference with other
18
     affected parties in an effort to resolve the dispute without court action. The certification must list
19
     the date, manner, and participants to the conference. A good faith effort to confer requires a face-
20
     to-face meeting or a telephone conference.
21
             6.3     Judicial Intervention. If the parties cannot resolve a challenge without court
22
     intervention, the designating party may file and serve a motion to retain confidentiality. The burden
23
     of persuasion in any such motion shall be on the designating party. Frivolous challenges, and those
24
     made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
25


     STIPULATED PROTECTIVE ORDER - 6                         PREG O'DONNELL & GILLETT PLLC
     05769-1402-A 21-5227 McAndie Stipulated Protective                    901 FIFTH AVE., SUITE 3400
     Order.docx                                                       SEATTLE, WASHINGTON 98164-2026
     NO. 3:21-cv-05227                                        TELEPHONE: (206) 287-1775 • FACSIMILE: (206) 287-9113
               Case 3:21-cv-05227-BHS Document 15 Filed 09/07/21 Page 7 of 9




 1   other parties) may expose the challenging party to sanctions. All parties shall continue to maintain

 2   the material in question as confidential until the court rules on the challenge.

 3   7.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

 4   LITIGATION

 5           If a party is served with a subpoena or a court order issued in other litigation that compels

 6   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party

 7   must:

 8                   (a)     promptly notify the designating party in writing and include a copy of the

 9   subpoena or court order;

10                   (b)     promptly notify in writing the party who caused the subpoena or order to

11   issue in the other litigation that some or all of the material covered by the subpoena or order is

12
     subject to this agreement. Such notification shall include a copy of this agreement; and

13
                     (c)     cooperate with respect to all reasonable procedures sought to be pursued by

     the designating party whose confidential material may be affected.
14
     8.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
15
             If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
16
     material to any person or in any circumstance not authorized under this agreement, the receiving
17
     party must immediately (a) notify in writing the designating party of the unauthorized disclosures,
18
     (b) use its best efforts to retrieve all unauthorized copies of the protected material, and (c) inform
19
     the person or persons to whom unauthorized disclosures were made of all the terms of this
20
     agreement.
21
     9.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
22
     MATERIAL
23
             When a producing party gives notice to receiving parties that certain inadvertently
24
     produced material is subject to a claim of privilege or other protection, the obligations of the
25


     STIPULATED PROTECTIVE ORDER - 7                         PREG O'DONNELL & GILLETT PLLC
     05769-1402-A 21-5227 McAndie Stipulated Protective                    901 FIFTH AVE., SUITE 3400
     Order.docx                                                       SEATTLE, WASHINGTON 98164-2026
     NO. 3:21-cv-05227                                        TELEPHONE: (206) 287-1775 • FACSIMILE: (206) 287-9113
               Case 3:21-cv-05227-BHS Document 15 Filed 09/07/21 Page 8 of 9




 1   receiving parties are those set forth in FRCR 26(b)(5)(B). This provision is not intended to modify

 2   whatever procedure may be established in an e-discovery order or agreement that provides for

 3   production without prior privilege review. The parties agree to the entry of a non-waiver order

 4   under Fed. R. Evid. 502(d) as set forth herein.

 5   10.     NON TERMINATION AND RETURN OF DOCUMENTS

 6           Within 60 days after the termination of this action, including all appeals, each receiving

 7   party must return all confidential material to the producing party, including all copies, extracts and

 8   summaries thereof. Alternatively, the parties may agree upon appropriate methods of destruction.

 9           Notwithstanding this provision, counsel are entitled to retain one archival copy of all

10   documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

11   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work

12
     product, even if such materials contain confidential material.

13
             The confidentiality obligations imposed by this agreement shall remain in effect until a

     designating party agrees otherwise in writing or a court orders otherwise.
14
             IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
15
             DATED this 7th day of September, 2021.
16




                                                      A
17

18

19
                                                      BENJAMIN H. SETTLE
20                                                    United States District Judge
21

22

23

24

25


     STIPULATED PROTECTIVE ORDER - 8                          PREG O'DONNELL & GILLETT PLLC
     05769-1402-A 21-5227 McAndie Stipulated Protective                     901 FIFTH AVE., SUITE 3400
     Order.docx                                                        SEATTLE, WASHINGTON 98164-2026
     NO. 3:21-cv-05227                                         TELEPHONE: (206) 287-1775 • FACSIMILE: (206) 287-9113
               Case 3:21-cv-05227-BHS Document 15 Filed 09/07/21 Page 9 of 9




 1   GALLAGHER LAW OFFICE, P.S.
 2
   By: /s/Daniel Gallagher
 3     Daniel C. Gallagher, WSBA #21940
       Email: dan@nwprolaw.com
 4     10611 Battle Point Drive NE
       Bainbridge Island, Washington 98110-1493
 5     Tel and Fax: (206) 855-9310
       Attorneys for Plaintiff
 6

 7   PREG O’DONNELL & GILLETT PLLC

 8   By: /s/Emma Gillespie
         Emma Gillespie, WSBA No. 33255
 9       Aaron D. Kelley, WSBA No. 49574
         901 Fifth Ave., Suite 3400
10       Seattle, WA 98164-2026
11       Phone: (206) 287-1775
         Email: egillespie@pregodonnell.com
12       Email: AKelley@pregodonnell.com
         Attorney for Defendant Sequim School District
13
     McGAVICK GRAVES, P.S.
14

15 By: /s/Lori Bemis
       Lori M. Bemis, WSBA No. 32921
16     1102 Broadway, Suite 500
       Tacoma, WA 98402
17     Phone: (253) 627-1181
       Email: lmb@mcgavick.com
18     Attorney for Defendant Robert Clark
19

20

21

22

23

24

25


     STIPULATED PROTECTIVE ORDER - 9                      PREG O'DONNELL & GILLETT PLLC
     05769-1402-A 21-5227 McAndie Stipulated Protective                901 FIFTH AVE., SUITE 3400
     Order.docx                                                   SEATTLE, WASHINGTON 98164-2026
     NO. 3:21-cv-05227                                    TELEPHONE: (206) 287-1775 • FACSIMILE: (206) 287-9113
